Citation Nr: 1024755	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  02-16 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus and/or 
paranoid schizophrenia. 

2.  Entitlement to service connection for a chronic eye disorder 
characterized by a loss of peripheral vision, to include 
blepharitis and dermatochalasis, claimed as secondary to service-
connected diabetes mellitus and/or coronary artery disease. 

3.  Entitlement to an effective date earlier than March 8, 2002 
for an award of special monthly compensation based on the need 
for the regular aid and attendance of another person. 

4.  Entitlement to an effective date earlier than March 13, 2009 
for the grant of service connection for coronary artery disease. 

5.  Entitlement to an initial evaluation in excess of 60 percent 
for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and her spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1972.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of August 2002, September 2002, and March 2009 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.




This case was previously before the Board in August 2005 and 
December 2006, on which occasions it was remanded for additional 
development.  Following those remands, the Board, in a decision 
of October 2007, denied entitlement to service connection for a 
heart disorder (including arteriosclerotic heart disease) and 
hypertension, as well as an effective date earlier than March 8, 
2002 for an award of special monthly compensation based on the 
need for the regular aid and attendance of another person.  

In a December 2008 Order, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's October 2007 
decision, and, in so doing, remanded the case to the Board for 
action consistent with a November 2008 Joint Motion.  Subsequent 
to that Order, the RO, in a rating decision of March 2009, 
granted service connection for coronary artery disease.  
Accordingly, the issue of service connection for a heart disorder 
(including arteriosclerotic heart disease) is no longer before 
the Board.  In that same rating decision, the RO granted service 
connection for dyskinesia (claimed as chronic muscle damage to 
the mouth and/or tongue), and denied service connection for 
blepharitis/dermatochalasis (claimed as loss of peripheral 
vision).  The case is now, once more, before the Board for 
appellate review.

The appeal as to the issues of service connection for 
hypertension and a chronic eye disorder, as well as an increased 
rating for service-connected coronary artery disease, and an 
effective date earlier than March 13, 2009 for an award of 
service connection for coronary artery disease is being REMANDED 
to the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on your 
part.





FINDINGS OF FACT

1.  In a rating decision of July 1973, from which no appeal was 
taken, the RO granted a 100 percent evaluation for paranoid 
schizophrenic reaction, effective from February 27, 1973.  In 
that same rating decision, the Veteran was found incompetent from 
February 27, 1973.

2.  Correspondence from the appellant received in May, September, 
October, and December 1994 did not constitute an informal claim 
for special monthly compensation based on the need for the 
regular aid and attendance of another person.

3.  The appellant's original claim for special monthly 
compensation based on the need for the regular aid and attendance 
of another person was received no earlier than March 8, 2002.


CONCLUSION OF LAW

An effective date earlier than March 8, 2002 for an award of 
special monthly compensation based on the need for the regular 
aid and attendance of another person is not warranted.  
38 U.S.C.A. §§ 1114(l), 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.400, 3.401, 3.352(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reaching this determination, the Board notes that it has 
reviewed all the evidence in the Veteran's claims file, which 
includes:  the appellant's multiple contentions, including those 
raised at July 2004 and May 2007 hearings before the Board; VA 
and private medical treatment records; VA and private examination 
reports; and statements by a number of the Veteran's associates.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the appellant or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
appellant's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At the outset, the Board notes that, during the course of the 
aforementioned Joint Motion in November 2008, it was noted that 
another Veteran's records had been erroneously included in the 
Veteran's claims file, and might have been relied upon in 
adjudicating the appellant's appeal.  Those records have now been 
removed from the Veteran's claims file, and have not been 
utilized in reaching the current decision.  Nor, were such 
records in any way relied upon at the time of the Board's October 
2007 decision.

The appellant (the Veteran's sister and guardian) seeks an 
effective date earlier than March 8, 2002 for an award of special 
monthly compensation based on the need for the regular aid and 
attendance of another person.  In pertinent part, it is contended 
that the Veteran should have been granted special monthly 
compensation based on the need for the regular aid and attendance 
of another person effective from February 27, 1973, inasmuch as 
he was factually entitled to that benefit from that date.  In the 
alternative, it is contended that correspondence from the 
appellant dated in 1994 constituted an informal claim for special 
monthly compensation based on the need for the regular aid and 
attendance of another person, and that, accordingly, special 
monthly compensation should have been awarded effective from that 
date.

In that regard, the Board notes that compensation at the aid and 
attendance rate is payable when a Veteran, due to service-
connected disability, has suffered the anatomical loss or loss of 
use of both feet, or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden, or so helpless as to be in 
need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 
2002).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from others.  
In making such determinations, consideration is given to such 
conditions as:  inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the claimant 
to feed himself through loss of coordination of the upper 
extremities, or through extreme weakness; inability to attend to 
the wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect the 
claimant from the hazards or dangers inherent in his daily 
environment.  38 C.F.R. § 3.352(a) (2009).

"Bedridden" will be a proper basis for the determination, and is 
defined as that condition which, through its essential character, 
actually requires that the claimant remain in bed.  It is not 
required that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  Id.

The Board notes that, pursuant to the provisions of 38 U.S.C.A. 
§ 5110(a) (West 2002), "unless specifically provided otherwise in 
this chapter...a claim for increase(d) compensation...shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  Section 5110(b)(2) then 
"specifically provides otherwise" by stating as follows:  "The 
effective date of an award of increased compensation shall be the 
earliest date as of which it is ascertainable that an increase in 
disability has occurred, if the application is received within 
one year from such date.  38 U.S.C.A. § 5110(b); see also 
38 C.F.R. § 3.400(o)(1)(2) (effective date of award of increased 
rating is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if the 
claim is received within one year from such date, otherwise, date 
of receipt of claim); Swanson v. West, 12 Vet. App. 442, 447 
(1999); Hazan v. Gober, 10 Vet. App. 511, 520 (1997).  Except as 
provided in 38 C.F.R. § 3.400(o)(2), the effective date of an 
award of special monthly compensation based on the need for the 
regular aid and attendance of another person shall be the date of 
receipt of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1), (3); 38 C.F.R. § 3.401.

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by the Department of 
Veterans Affairs from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed as 
of the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2009).

Analysis

In the present case, in a rating decision of July 1973, from 
which no appeal was taken, the RO granted a 100 percent 
evaluation for service-connected paranoid schizophrenic reaction, 
in partial remission, effective from February 27, 1973.  That 
same rating decision found that the Veteran was, in fact, 
incompetent from that same date.  Significantly, at the time of 
the July 1973 rating decision, no claim had been filed requesting 
special monthly compensation based on the need for the regular 
aid and attendance of another person.

In a subsequent rating decision of August 2002, the RO granted 
special monthly compensation based on the need for the regular 
aid and attendance of another person.  That award of benefits was 
made effective from March 8, 2002, the date of receipt of the 
original claim for special monthly compensation based on the need 
for regular aid and attendance.

The appellant originally argued that the Veteran should, in fact, 
have been granted special monthly compensation based on the need 
for the regular aid and attendance of another person effective 
from February 27, 1973, inasmuch as he was factually entitled to 
that benefit from that date.  However, the fact remains that the 
original claim for special monthly compensation based on the need 
for regular aid and attendance was received no earlier than March 
8, 2002, the date from which benefits were assigned.  While the 
VA is required to address all claims reasonably raised by a 
liberal reading of the record, in the case at hand, there is no 
basis upon which to infer a claim for special monthly 
compensation prior to March 8, 2002.  See generally 38 C.F.R. 
§§ 3.151, 3.155 (2009).

The appellant argues that correspondence received in May, 
September, October, and December 1994 constituted an "informal" 
claim for special monthly compensation based on the need for the 
regular aid and attendance of another person.  However, a review 
of that correspondence reveals that its primary focus involved 
the appellant's efforts to be appointed her brother's (the 
Veteran's) guardian and/or conservator.  While it is true that, 
in a portion of that correspondence, the appellant describes the 
various tasks performed by the Veteran's mother for him prior to 
her death, other portions indicate that, following his mother's 
death, the Veteran "ate out a lot," apparently, without the 
assistance of others.  Significantly, in correspondence of August 
1994, around or about the date of the correspondence in question, 
the Veteran's private physician wrote that, while the Veteran did 
"need some assistance with his everyday living," he was "mentally 
capable of receiving a bank statement each month," and "also 
capable of having a will made," all relatively independent 
actions.  In any case, at no point during the course of the 
correspondence in question was any mention made of an intent to 
apply for special monthly compensation based on the need for the 
regular aid and attendance of another person.  Significantly, and 
as noted above, an "informal claim must identify the benefit 
sought."  See 38 C.F.R. § 3.155 (2009).  The essential elements 
for any claim, whether formal or informal, are "(1) an intent to 
apply for benefits, (2) an identification of the benefits sought, 
and (3) a communication in writing."  Brokowski v. Shinseki, 23 
Vet. App. 79, 84 (2009); see also Macphee v. Nicholson, 459 F.3d 
1323-27 (Fed. Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a claim 
for VA benefits).  An intent to apply for benefits and the 
identification of the benefits sought are not reflected in the 
aforementioned correspondence. 

Even assuming, for the sake of argument, that as early as 1973, 
or, in the alternative, 1994, it was "factually ascertainable" 
that the Veteran had experienced an increase in his service-
connected psychiatric disability such that he required the aid 
and attendance of another person, the "original claim" for such 
benefits was not received until March 2002, clearly more than one 
year from that date.  See 38 C.F.R. § 3.400(o)(2).  Under the 
circumstances, the appellant's claim for an earlier effective 
date must be denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the appellant 
and her representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence she or he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
August 2005.  In that correspondence, VA informed the appellant 
of the information and evidence necessary to substantiate her 
claim for an earlier effective date.  To the extent there existed 
any error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential fairness 
of the adjudicatory process.  Based on a review of the entire 
file, the appellant had a full understanding of the elements 
required to prevail on her claim.  Moreover, neither the 
appellant nor her representative has raised allegations of 
prejudice resulting from error on the part of VA.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008).

As to informing the claimant of which information and evidence 
she was to provide to VA, and which information and evidence VA 
would attempt to obtain on her behalf, VA informed her that it 
had a duty to obtain any records held by any Federal agency.  It 
also informed her that, on her behalf, VA would make reasonable 
efforts to obtain records which not held by a Federal agency, 
such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the claim, 
and the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

An effective date earlier than March 8, 2002 for an award of 
special monthly compensation based on the need for the regular 
aid and attendance of another person is denied.


REMAND

In addition to the above, the appellant in this case seeks 
service connection for hypertension and a chronic eye disorder, 
as well as an initial evaluation in excess of 60 percent for 
coronary artery disease, and an effective date earlier than March 
13, 2009 for an award of service connection for coronary artery 
disease.

In that regard, the appellant's original claim for service 
connection for hypertension hinged on the argument that the 
Veteran's hypertension was in some way casually related to 
service-connected diabetes mellitus.  However, in a May 2006 
addendum to an August 2005 VA examination, a VA examiner 
indicated that, in his medical opinion, the Veteran's 
hypertension was "not likely due to or chronically worsened by 
his diabetes."  Since the time of the rendering of that opinion, 
the appellant has voiced an additional argument that the 
Veteran's hypertension is in some way casually related to his 
service-connected paranoid schizophrenia.  However, an opinion 
has yet to be obtained as to whether the Veteran's hypertension 
is, in fact, in some way proximately due to, the result of, or 
aggravated by his service-connected psychiatric disability.  Such 
an opinion is necessary prior to a final adjudication of the 
appellant's claim for service connection for hypertension.

Finally, and as noted above, at the time of the aforementioned 
rating decision in March 2009, the RO granted service connection 
(and an accompanying 60 percent evaluation) for coronary artery 
disease, effective from March 13, 2009, the date of a VA 
examination.  That same rating decision denied entitlement to 
service connection for blepharitis/dermatochalasis (claimed as 
loss of peripheral vision).  While the following month, the 
appellant voiced her disagreement with the denial of service 
connection for blepharitis/dermatochalasis, as well as the 60 
percent evaluation assigned for coronary artery disease, and the 
March 13, 2009 effective date assigned the award of service 
connection, the RO has yet to issue a Statement of the Case on 
those issues.  This must be accomplished prior to a final 
adjudication of the appellant's current claims.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, in light of the aforementioned, the case is REMANDED 
to the RO/AMC for the following actions:

1.  The RO/AMC should furnish the appellant 
with copies of all pertinent laws and 
regulations governing the award of service 
connection on both a direct and secondary 
basis.  In addition, the RO/AMC should 
review the Veteran's claims file, and 
ensure that the appellant is sent an 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the appellant of the evidence and 
information necessary to establish 
entitlement to service connection on both a 
direct and secondary basis.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
2006, should then be obtained and 
incorporated in the claims folder.  The 
appellant should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
appellant, a notation to that effect should 
be included in the claims file.  In 
addition, the appellant and her 
representative should be informed of any 
such problem.

3.  The Veteran should then be afforded a 
VA cardiovascular examination in order to 
more accurately determine the exact nature 
and etiology of his hypertension.  The 
RO/AMC is advised that the appellant must 
be given adequate notice of the date and 
place of any requested examinations, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
appellant is to be advised that failure of 
the Veteran to report for a scheduled VA 
examination or examinations without good 
cause may have an adverse affect on her 
claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the cardiovascular 
examination, the examiner should offer an 
opinion as to whether the Veteran's 
hypertension is at least as likely as not 
proximately due to, the result of, or 
aggravated by his service-connected 
paranoid schizophrenia and/or coronary 
artery disease.

The claims folder and a separate copy 
of this REMAND must be made available 
to and reviewed by the examiners prior 
to completion of the examinations.  A 
notation to the effect that this record 
review has taken place must be included 
in the examination reports.

4.  The RO/AMC should then readjudicate the 
appellant's claims for service connection 
for hypertension.  Should service 
connection for hypertension remain denied, 
the appellant and her representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on the 
claim for benefits since the Board's (now 
vacated) decision in October 2007.

5.  The RO/AMC should issue to the 
appellant a SOC addressing the issues of 
entitlement to service connection for a 
chronic eye disorder, an increased 
evaluation for service-connected coronary 
artery disease, and an earlier effective 
date for the award of service connection 
for coronary artery disease.  The appellant 
and her representative should be provided 
with a Statement of the Case (SOC).  
Accompanying that SOC should be notice to 
the appellant of her appellate rights, and 
of the need to file a timely 
Substantive Appeal in order to perfect 
her appeal for those issues.  The SOC 
must contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

[Although the Board does not have appellate 
jurisdiction over the Manlincon matters, it 
notes that the RO/AMC is free to schedule a 
VA ophthalmologic examination to obtain 
comment on whether the Veteran currently 
suffers from a chronic, clinically-
identifiable eye disorder or disorders, and 
if so, whether those disorders are at least 
as likely as not proximately due to, the 
result of, or aggravated by the Veteran's 
service-connected diabetes mellitus or 
coronary artery disease, and to schedule a 
VA examination to ascertain the current 
severity of the Veteran's coronary artery 
disease.]

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C. 
§§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


